UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7485


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUAN LOPEZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:15-cr-00014-MSD-LRL-1;
4:19-cv-00005-MSD-LRL)


Submitted: July 23, 2021                                    Decided: September 20, 2021


Before MOTZ, Circuit Judge, SHEDD and KEENAN, Senior Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Lopez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Lopez seeks to appeal the district court’s order denying relief on his 28 U.S.C.

§ 2255 motion. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Lopez has not made

the requisite showing. * Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED

       *
        On appeal, Lopez contends that the district court erred by declining to consider
documents that he filed in support of his § 2255 motion. The district court declined to
consider those documents because Lopez filed them after the reply deadline had passed.
The district court added, however, that even if it were to consider the documents, they
would not affect its analysis of Lopez’s § 2255 claims. Having reviewed the documents,
we are satisfied that they do not entitle Lopez to a certificate of appealability.

                                              2